Judgment, Supreme Court, New York County (Harold Tompkins, J.), entered October 4, 1995, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent’s determination denying him an accident disability retirement pension, unanimously affirmed, without costs.
Respondent’s determination that petitioner is not disabled is supported by sufficient medical evidence, including the MRI and EMC reports on which petitioner relies, which, while indicating a herniated disc, do not indicate any atrophy or distress that would disable petitioner from performing his police duties (see, Matter of D’Angelo v Ward, 159 AD2d 425, 426). Concur—Rosenberger, J. P., Rubin, Ross, Tom and Andrias, JJ.